                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                    LEXINGTON

  UNITED STATES OF AMERICA,                        )
                                                   )
         Plaintiff,                                )
                                                   )
  v.                                               )       No. 5:19-CR-50-DCR-MAS-1
                                                   )
  LAWRENCE WESTBROOK, III,                         )
                                                   )
         Defendant.                                )

                           REPORT AND RECOMMENDATION

       This matter is before the Court on Defendant Lawrence Westbrook, III’s (“Westbrook”)

Supplemental Motion to Suppress. [DE 65]. The Hon. Danny C. Reeves referred the initial matter

to the undersigned for a Report and Recommendation. [See DE 35 (Motion to Suppress); DE 8

(Referral Order)]. The United States responded to the Motion [DE 37], and Westbrook filed a

reply. [DE 40]. The Court held an evidentiary hearing at which the parties presented witnesses

and arguments through counsel. [DE 43]. The Court issued a Report and Recommendation,

denying Westbrook’s motion. [DE 47].

       Westbrook was subsequently arraigned on a superseding indictment. [DE 48 (Superseding

Indictment); DE 61 (Arraignment)]. As a result, the District Court denied the original Motion to

Suppress as moot. [DE 54]. Westbrook is now re-submitting said motion for the Court to consider

on the merits. [DE 65]. The superseding indictment did not alter the facts or analysis of the

previously issued Report and Recommendation. Thus, for the reasons stated below, the Court

recommends again that the District Court deny Westbrook’s Motion to Suppress.




                                               1
                              I.    FACTUAL BACKGROUND

       Westbrook’s motion discusses two, different police encounters. Because the legal issues

concerning each encounter are distinct, the Court will address each separately.

A. JUNE 23, 2018 TRAFFIC STOP

       On June 23, 2018, Lexington Police Officer Jacob Webster (“Webster”) was conducting

“proactive patrols” in an area with recurrent “narcotics activity.” [DE 35-1, at Page ID # 110].

Around 2:00 a.m., Webster observed a vehicle pull into the Waffle House parking lot, a female

exit the vehicle, enter the Waffle House, and then return to the vehicle within “a few minutes.”

[Id.]. Given the area and time of night, Webster suspected possible drug activity. [Id.]. The

vehicle then drove to a Motel 6, the female exited the vehicle, and the vehicle left quickly

afterwards without the female. Webster claimed this Motel 6 was also a frequent site of narcotic

activity, thus raising his suspicion further. [Id. at Page ID # 111]. At this point, Webster began to

follow the vehicle. While Webster felt he was “building reasonable suspicion,” he hoped to find

probable cause to investigate his intuitions. [Transcript at p. 7]. While following the vehicle,

Webster witnessed the driver fail to appropriately use his turn signal twice in a short distance, and

subsequently activated his overhead lights to conduct a traffic stop. 1 [DE 35-1, Page ID # 111].

       Westbrook was the sole occupant of the vehicle. Upon approaching Westbrook, Webster

asked if Westbrook “knew why I pulled you over.” [DE 42, Webster Body Camera, at 0:00-2:30].

Westbrook, while also talking to someone on his cell phone, said he did not. [Id.]. Westbrook

immediately told him of his two infractions, specifically identifying the two location where

Westbrook failed to use his turn signal. [Id.]. Upon being told of his infraction, Westbrook


       1
         It is at this point Webster’s body camera footage is turned on. According to Webster, the
camera is usually activated not immediately upon observing a suspect, but instead once the officer
is about “come into contact” with the person. [Transcript at p. 8-9].

                                                 2
apologized, provided identification, and blamed the caller for distracting him from using his turn

signal. [Id.].

        Webster claimed that he noticed the “plain smell of marijuana” during this first contact

with Westbrook. [DE 35-1, Page ID # 111]. Once another officer arrived, Webster confronted

Westbrook about the smell. [DE 42, Webster Body Camera, at 5:45-6:30]. Westbrook claimed

he had not smoked, but it could be “vapor” from someone who recently used the car. [Id.].

Westbrook was asked to step out the car so it could be searched. Westbrook agreed and

commented that he also smelled marijuana, but he maintained he “did not smoke.” [Id. at 10:15-

10:30]. Upon the search of Westbrook’s vehicle, Webster found a black bag on the driver’s side

floorboard containing a firearm as well as suspected methamphetamine, suspected marijuana,

digital scales, baggies, two cell phones, and additional firearm magazines. [Id.]. Westbrook was

subsequently arrested for suspected drug trafficking and possession of a firearm as a previously

convicted felon.

B. AUGUST 31, 2018 ARREST AT MIYAKO’S

        After his arrest, Westbrook was released on bail, but shortly after indicted on state charges

related to the incident. [DE 37, at Page ID # 127]. On the above date, officers identified

Westbrook’s vehicle and Westbrook at Miyako Sushi & Grill on Richmond Road in Lexington.

[DE 35-2, at Page ID # 120]. Rather than arrest Westbrook inside the restaurant, Officers chose

to make the arrest as Westbrook exited the restaurant “in hopes of avoiding any kind of violent

encounter.” [Id.]. Leaving the restaurant with his wife and child, Westbrook was immediately

apprehended and then searched incident to the arrest.             [Id.].   Police found suspected

methamphetamine, suspected marijuana, various pills, and $1,170.00 in cash on Westbrook’s

person. [Id.]. According to Detective Samuel Clements (“Clements”), officers intended to sweep

Westbrook’s vehicle via a narcotics K-9 sniff. [Transcript at p. 43]. The narcotics found on

                                                 3
Westbrook’s persons, however, were inadvertently placed on the vehicle, making it impossible for

the K-9 sniff to differentiate the scent of any narcotics that might be in the vehicle. [Id.].

       While Clements determined his next step, an Officer Terry (“Terry”) approached

Westbrook to request consent to search the car, asking, “Is there anything in there that shouldn’t

be in there?” [DE 42, Davis Body Camera at 9:45-9:55]. Westbrook refused to respond or provide

consent for Terry to search the vehicle, asking that he just be taken to jail. [Id. at 9:55-10:30].

       Meanwhile, Clements proceeded to use a flashlight to do a “plain view” search of the

vehicle. [Id. at 14:30-15:30]. Finding nothing, Clements approached Westbrook several minutes

after Terry finished questioning Westbrook and acknowledged that Westbrook was not providing

consent to search his car. [Id. at 15:30-16:30]. Clements then stated that officers will tow his

vehicle to a secure location and apply for a search warrant. [Id.]. Westbrook inquired about

whether his wife was going to be able to drive the car home from the restaurant. [Id.]. Clements

said no. Westbrook then began to ask whether, if he consented to the search, the officers would

allow Westbrook’s wife to drive the vehicle home. [Id.]. Clements responded that “it just depends

on what is located in the vehicle.” [Id.]. Clements asked Westbrook if he has been read his

Miranda rights, to which Westbrook respond in the negative. [Id. at 17:30-17:55]. As Clements

began to recite said rights, Westbrook shook his head, stating “I know my rights”. [Id.]. This was

the first time in which Westbrook was read his Miranda rights on video.

       From here, the prior conversation repeated. Clements explained that he was going to tow

the car and apply for a search warrant; Westbrook asked, if he consented, if his family could leave

with the car; and Clements confirmed they could if nothing illegal was found in the vehicle. [Id.].

Westbrook then asked to speak to his wife. [Id. at 22:15-24:00]. As they were speaking,

Westbrook began asking questions to Clements, such as the legality of fireworks in the vehicle.



                                                  4
[Id.]. Clements responded that he had no interest in fireworks, just drugs and guns. [Id.].

Westbrook then revealed his wife had money in the vehicle as well as a firearm. [Id.]. Because

officers knew Westbrook was a convicted felon, the officers then searched the vehicle. [Transcript,

at pp. 50-51]. Seized from the vehicle was $11,200.00 and a firearm that was confirmed to be

stolen. [DE 35-2, at Page ID # 120]. Westbrook was subsequently transported to the Lexington

Police Department for further questioning and “questioned regarding his knowledge of narcotics

trafficking and firearms, and provided a number of statements on the topics”. [DE 37, at Page ID

# 128].

                                        II.    ANALYSIS

          Westbrook claims both encounters violated his Fourth Amendment rights. [DE 35, Page

ID # 97]. Thus, Westbrook requests the suppression of all evidence and statements discovered as

a result of the above-mentioned incidents. United States v. Kennedy, 61 F.3d 494, 497 (6th Cir.

1995) (“the exclusionary rule prohibits the admission of evidence seized in searches and seizures

that are deemed unreasonable under the Fourth Amendment, as well as derivative evidence

acquired as a result of the unlawful search”). The Court will address each encounter below.

A. JUNE 23, 2018 TRAFFIC STOP

          From the start, Westbrook concedes that Officer Webster had the right to search his vehicle

upon the smell of marijuana. [DE 40, Page ID # 142]. Instead, Westbrook argues the traffic stop

conducted by Officer Webster was a pre-textual stop, making it unlawful. But for the unlawful

stop, Westbrook contends, law enforcement would have never found the narcotics, narcotics

paraphernalia, firearms, etc. The Court disagrees.

          “As a general matter, the decision to stop an automobile is reasonable where the police

have probable cause to believe that a traffic violation has occurred.” Whren v. United States, 517

U.S. 806, 810 (1996). “If the initial traffic stop was unlawful, the evidence and statements obtained

                                                   5
from the illegal stop must be excluded as fruits of the poisonous tree.” United States v. Warfield,

727 Fed. Appx. 182, 185 (6th Cir.2018) (citing Wong Sun v. United States, 371 U.S. 471, 488

(1963)). It is the government’s burden to prove that a traffic stop was justified. Delaware v.

Prouse, 440 U.S. 648, 663 (1979). The subjective intent of an officer is not relevant in determining

whether a traffic stop is unlawful or a Fourth Amendment violation. Whren, at 813 (“Subjective

intentions play no role in ordinary, probable-cause Fourth Amendment analysis.”); United States

v. Perez, 440 F.3d 363, 370 (6th Cir. 2006) (“If there is probable cause to believe a traffic violation

had occurred, the officer’s actual motivation is immaterial.”); United States v. Townsend, 305 F.3d

537 (6th Cir. 2002) (“A police officer may effect a traffic stop of any motorist for any traffic

infraction, even if the officer’s true motive is to detect more extensive criminal conduct.”). An

officer’s subjective intent, however, can be “relevant in assessing the credibility of the officer on

the matter of whether an actual traffic violation was truly observed, or [if] there was no genuine

traffic violation, and the stop was pretext.” United States v. One Million, Thirty-Two Thousand,

Nine Hundred Eighty Dollars in U.S. Currency, 855 F. Supp. 2d 678, 692 (N.D. Ohio March 2,

2012) (citing United States v. Freeman, 209 F.3d 464, 467-68 (6th Cir.2000)).

       Here, the determination of whether the stop was legal rests on the truthfulness of Officer

Webster’s testimony. Because “the only evidence that a traffic violation was committed” is

Webster’s testimony, Westbrook argues that the officer’s “subjective intent is crucial in assessing

the credibility of his claim that a violation occurred.” [DE 40, at Page ID # 141]. Webster’s

testimony, however, was detailed and candid. Webster admitted that his initial following of

Westbrook was based on a hunch, and that he was “starting to build reasonable suspicion of

narcotic activity.” [Transcript at p.7]. He also admitted, however, that he only felt it was

“building”, and that is why he “searched for a probable cause stop.” [Id. at p. 15]. Webster detailed



                                                  6
the specific geographic area where he followed Westbrook and the two instances in which he saw

Westbrook fail to use his turn signal. [Id. at 8].

       The body camera, while not active to record the disputed traffic violations, provides

corroborating evidence to Webster’s account. Initially, while being pulled over, Westbrook fails

to use a signal when turning into the gas station where he was stopped. [DE 42, Webster Body

Camera at 0:01-0:45]. When Webster approaches, Westbrook is arguing on the phone, so much

so that Webster must knock on the car window to get Westbrook’s attention. [Id.]. Webster then

not only identifies why he stopped Westbrook but describes with specificity the two traffic

infractions. Westbrook, in response, apologized. [Id. at 0:45-1:15]. While this is not an admission

of guilt, it also not a denial. This is further supported when Westbrook’s blames the person on the

phone for causing him to “not put [his] blinkers on.” [Id. at 2:20-2:30]. The fact that the specific

traffic violations are not caught on camera does not impact Webster’s credibility.

       In the end, the burden is on the government to establish that the traffic stop was justified,

“‘not unlawful[,] and [did] not violate the Fourth Amendment.’” Utilizing testimony, police

reports, and body camera footage, Webster provided a credible and consistent narrative detailing

how he had probable cause to initiate the traffic stop of Westbrook. As there is no issue concerning

credibility here, Webster’s subjective intent is immaterial, and the Court recommends that the

District Court find the stop permissible.

B. AUGUST 31, 2018 ARREST

       Turning to the arrest at Miyako’s, Westbrook advances two arguments: (1) officers asked

questions in order to elicit an incriminating statement from him before he was read his Miranda

rights; and (2) the search of his vehicle was unlawful. [DE 40, at Page ID # 146; 148]. Because

of these errors, Westbrook asks any statements made to law enforcement as well as any fruits of

any search resulting from those remarks should be suppressed. Again, the Court disagrees.

                                                     7
       Regarding the first issue, the Miranda safeguards are required when a suspect is taken into

custody and “subjected to either express questioning or its functional equivalent.” Rhode Island

v. Innis, 446 U.S. 291, 300–01 (1980). “Any words or actions on the part of police […] that police

should know are reasonably likely to elicit an incriminating response” can amount to interrogation.

Id. Custodial questioning pre-Miranda can also be grounds to suppress post-warning statements

if the “earlier and later statements are realistically seen as parts of a single, unwarned sequence of

questioning.” United States v. Pacheco-Lopez, 531 F.3d 420, 427 (6th Cir. 2008). It is on United

States to show by preponderance of the evidence to show the “voluntariness of a confession” or a

“waiver of the auxiliary protections by Miranda”. Colorado v. Connelly, 479 U.S. 157, 169 (1986)

(citing Lego v. Twomey, 404 U.S. 477, 489-90 (1972)).

       Neither party disputes that Westbrook was in custody on the night in question. Rather, the

focus is on law enforcement’s questioning of Westbrook, both by Terry and Clements. For Terry,

the United States concedes that the questioning by Officer Terry of “is there anything in there that

shouldn’t be in there?” was interrogation. [Transcript at pp. 80-81]. It was pre-Miranda warnings

and an attempt to elicit an incriminating response. As the United States notes, however, Westbrook

did not respond with an incriminating response. 2 [DE 42, Davis Body Camera at 9:45-10:30]. The

United States does not seek to introduce any evidence from this exchange at trial.

       For Clements, nearly five minutes passed from when when Terry asked his questions and

Clements began a dialogue with Westbrook. [Id. at 15:30-16:30]. Clements, after confirming that

Westbrook had not provided consent to search the vehicle, explained to Westbrook that law

enforcement intended to tow the vehicle to a secured location and apply for a search warrant.


       2
          The United States noted the comments Westbrook made after, “I believe nothing illegal
inside the vehicle, take me to jail", are less “incriminating and more exculpatory for the defendant”,
and “[i]f the defense wishes to suppress that statement, I'm not going to fight them on that.”

                                                  8
Clements neither asked a question nor sought or implied to seek any additional information from

Westbrook.       Rather, it was Westbrook who then began questioning Clement about what

circumstances would allow Westbrook’s wife to leave in the vehicle. Although the statements by

Clements were before Westbrook received his Miranda rights, the Court does not view them as

interrogation.

       After this conversation, Clement gives Westbrook his Miranda rights, to which Westbrook

responds, “I know my rights.” [Id. at 17:30-17:55]. Post-Miranda rights, Clements and Westbrook

repeat the prior conversation, regarding the towing process and the possibility of Westbrook’s wife

driving the vehicle home if a consensual search occurs. [Id. at 17:55-18:45]. Again, the entire

conversation is driven by Westbrook, not Clements. Westbrook is asking several questions trying

to find an avenue that would allow his wife to leave with the vehicle. Clements is merely

answering his questions. His answers do not seek or even suggest Westbrook should answer.

During this conversation, Westbrook reveals there is a firearm in the vehicle. Thus, the first

incriminating statement made by Westbrook is not only after he was given his Miranda rights, but

also as part of a voluntary, spontaneous statement made during a conversation he initiated. The

Court fails to see how Clements “elicited” the statement. Aware of the firearm, Clements then

asks Westbrook where it is. [Id. at 23:00-23:40]. This is the first interrogatory question truly

asked by Clements. The exchange is post-Miranda warnings, driven by Westbrook, and unrelated

to the prior, pre-Miranda interrogation conducted by a different officer nearly 5 minutes before

Clements first approached Westbrook. See United States v. Pacheco-Lopez, 531 F.3d 420, 427

(6th Cir. 2008) (excluding incriminating statements made as part of a continuous questioning with

the same officer on the same subject with no break in continuity).




                                                9
       Turning to the second issue, consent to a search vehicle must be given “unequivocally” and

“not merely a response conveying an expression of futility in resistance to authority or

acquiescing” an officer’s authority. United States v. Worley, 193 F.3d 380, 386 (6th Cir. 1999).

The United States concedes that Westbrook never provided consent. Barring consent, officers may

search a “readily mobile vehicle without a warrant if they have probable cause to believe that the

vehicle contains evidence of a crime” under the automobile exception. United States v. Lumpkin,

159 F.3d 983, 986 (6th Cir. 1998); see also Smith v. Thornburd, 136 F.3d 1070, 1074 (6th Cir.

1998). “Readily mobile” refers to vehicles “being used on the highways, or if it is readily capable

of such use and is found stationary in a place not regularly used for residential purposes-temporary

or otherwise.” United States v. Markham, 844 F.2d 366, 368 (6th Cir. 1988) (quoting California

v. Carney, 471 U.S. 386, 390 (1985).

       Once Westbrook stated there was a firearm in his vehicle, the proverbial cat was out of the

bag. Based upon their knowledge that Westbrook was a convicted felon and his statement, the

officers had probable cause to search the vehicle for evidence of a crime—namely, the firearm.

[Transcript at p. 50]. Westbrook’s arguments fall short.

       Accordingly, any pre-Miranda rights interrogation conducted by the United States did not

lead to incriminating statements. Moreover, all post-warning statements were separate and distinct

in time, persons, and content from those comments made by Terry. The incriminating statement

made by Westbrook was a product of his own questioning and eventual conversation with his wife,

not from questioning by law enforcement. The search of Westbrook’s vehicle, triggered by his

statements, was a legal, probable cause search under the automobile exception. Accordingly, the

Court recommends the District Court deny the motion on these grounds.




                                                10
                                    III.     CONCLUSION

       For reasons stated herein, the Court RECOMMENDS that the District Court DENY the

renewed Motion to Suppress. [DE 65]. The Court directs the parties to 28 U.S.C. § 636(b)(1) for

appeal rights concerning this recommendation, issued under subsection (B) of said statute. As

defined by § 636(b) (1), Fed. R. Crim. P. 59(b), and local rule, within fourteen days after being

served with a copy of this recommended decision, any party may serve and file written objections

to any or all portions for consideration, de novo, by the District Court.

       Entered this 1st day of July, 2019.




                                                 11
